Name: 2002/968/CFSP: Council Decision of 10 December 2002 concerning the implementation of Joint Action 2002/210/CFSP on the European Union Police Mission
 Type: Decision
 Subject Matter: EU institutions and European civil service;  public finance and budget policy;  politics and public safety;  Europe;  European construction
 Date Published: 2002-12-12

 Avis juridique important|32002D09682002/968/CFSP: Council Decision of 10 December 2002 concerning the implementation of Joint Action 2002/210/CFSP on the European Union Police Mission Official Journal L 335 , 12/12/2002 P. 0001 - 0001Council Decisionof 10 December 2002concerning the implementation of Joint Action 2002/210/CFSP on the European Union Police Mission(2002/968/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Joint Action 2002/210/CFSP of 11 March 2002 on the European Union Police Mission (EUPM)(1), and in particular Article 9(1)(b), last subparagraph thereof, in conjunction with the second indent of Article 23(2) of the Treaty on European Union,Whereas the Council should decide on the final budget for the year 2003,HAS DECIDED AS FOLLOWS:Article 11. The budget for the EUPM for 2003 shall be EUR 38 million, of which a reference amount of EUR 20 million shall be financed in common from the general budget of the European Union.2. The management of the expenditure financed by the Community budget specified in paragraph 1 shall be subject to the procedures and rules of the Community applying to budget matters with the exception that any pre-financing shall not remain the property of the Community.Article 2This Decision shall take effect on the date of its adoption.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 10 December 2002.For the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ L 70, 13.3.2002, p. 1.